Citation Nr: 1047415	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for an eye 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.J.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The decision below address the Veteran's claim to reopen.  The 
underlying issue of entitlement to service connection for an eye 
disability is addressed in the remand that follows the decision 
below.


FINDINGS OF FACT

1.  The Veteran was originally denied service connection for an 
eye disability by way of a rating decision dated in August 1999.  
He did not appeal.

2.  The evidence received since the August 1999 rating decision 
is new, and it raises a reasonable possibility of substantiating 
the underlying claim for service connection for an eye 
disability.


CONCLUSIONS OF LAW

1.  The August 1999 denial of service connection for an eye 
disability is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).

2.  The evidence received since the August 1999 rating decision 
is new and material, and the claim for service connection for an 
eye disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran was previously denied 
entitlement to service connection for an eye disability by way of 
a rating decision dated in August 1999.  Notice of the rating 
action was provided that same month.  The Veteran did not appeal 
the decision, and it became final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  As a result, 
service connection for an eye disability may now be considered on 
the merits only if new and material evidence has been received 
since the time of the last final denial.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not of record at the time of the last final disallowance of 
the claim.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Finally, new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  The new and material evidence does not have to be 
sufficient to grant the claim.  See Shade v. Shinseki, No. 08-
3548, slip op. 2010 WL 4300776 at 9-10, (New evidence would raise 
a reasonable possibility of substantiating the claim if, when 
considered with the old evidence, it would at least trigger the 
Secretary's duty to assist by providing a medical opinion.)  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1999 rating 
decision consisted of the Veteran's application, dated in 
December 1998, his service treatment records (STRs), a VA eye 
examination, dated in July 1999, a VA orthopedic examination, 
dated in July 1999, and statements from the Veteran.  

The STRs reflect that the Veteran was evaluated for complaints of 
"hard blinking" of the eyes in June 1965.  A 3-year history was 
noted.  It was believed that he had conjunctivitis.  There were 
no earlier entries relating to any type of injury to the eyes and 
no further entries regarding complaints involving the eyes.  The 
Veteran's separation physical examination was negative for any 
abnormalities of the eyes in August 1965.  He had 20/20 
uncorrected distant vision in each eye, the same as recorded on 
his entrance physical examination in September 1961.

In his claim, the Veteran complained of having pain in his eyes.  
At his July 1999 VA eye examination the Veteran reported that he 
had radiator equipment explode in his eye in 1962.  The Veteran 
had distant vision corrected to 20/20 for each eye.  In general, 
the physical examination was normal, to include a visual field 
test.  The examiner provided a diagnosis of floppy lid syndrome, 
worse on the right.  She said this was a congenital condition.

The RO denied the claim in August 1999.  The basis for the denial 
was the finding on examination that the then-identified eye 
disorder was congenital and that the evidence did not show any 
record of chronic injury or disease of the eyes.  

The Veteran submitted his current claim in July 2005.  The 
evidence added to the record since the rating decision of August 
1999 consists of treatment records from D. Reimer, O.D., for the 
period from May 1999 to August 2000, the Veteran's VA 
counseling/evaluation, rehabilitation (CER) folder with entries 
dated from May 2000 to December 2004, VA treatment records for 
the period from June 2004 to September 2006, VA examination 
reports dated in September 2005, November 2006, and October 2008, 
a transcript of a hearing at RO in July 2008, and statements from 
the Veteran.  

All of the evidence is new to the record.  (The VA examination 
report from September 2005 is not relevant to the issue on appeal 
as it dealt with the Veteran's service-connected left foot 
disability.)  

The records from Dr. Reimer show that the Veteran was seen for 
eye-related complaints beginning in May 1999.  The Veteran's 
initial complaint noted that he said his eyes hurt all the time 
and that he squinted a lot.  The initial assessment was vitreous 
condensation.  Later entries noted bilateral floppy lids, 
blepharospasms, dry eyes syndrome, keratitis, as well as several 
diagnoses that cannot be made out due to the handwriting.

The Veteran's CER folder shows that he sought VA vocational 
rehabilitation assistance in May 2000.  In June 2000, he reported 
that he blinked a lot and could not see as well.  A counseling 
record-narrative report from June 2000 noted that the Veteran 
said he had been diagnosed with blepharitis.  The Veteran told 
his counselor that he believed this should be a service-connected 
disability as he had the problem in service.  

The VA treatment records reflect continual treatment for eye-
related complaints.  A June 2004 entry noted that the Veteran had 
a history of benign essential blepharospasm (BEB) that was 
treated with serial botox injections.  The Veteran's visual 
acuity was 20/20 corrected for both eyes.  The assessment was 
brow ptosis.  In August 2004 the Veteran underwent a bilateral 
upper eyelid blepharoplasty to correct his bilateral upper eyelid 
dermatochalasis.  He continued to receive botox injections for 
his BEB.

The November 2006 VA eye examination noted that the Veteran was 
treated in service for burning eyes and hard blinking.  The 
examiner also noted the results of the July 1999 VA examination 
of congenital floppy eyelid syndrome.  In reviewing the Veteran's 
case, the examiner said that the Veteran felt he may have been 
exposed to radiation as a result of his military duties.  On 
examination there was no obvious evidence of inflammation or 
infection.  The only abnormality noted was blepharospasms.  The 
examiner said that the records showed an extensive work-up in 
neurology and ophthalmology with no etiology found for the 
Veteran's blepharospasm.  He concluded by saying that he could 
draw no association between the Veteran's time in service and the 
presence of the blepharospasm at this particular time.

The Veteran and M.J. testified at a hearing at the RO in July 
2008.  The Veteran alleged exposure to chemicals in service, to 
include carbon tetrachloride, as well as radiation from radar 
units.  He said he received ongoing treatment from VA in the form 
of botox injections to help keep his eyes open.  He said without 
his treatment his eye would snap shut.  M.J. testified as to 
knowing the Veteran before and after service.  He said the 
Veteran did not have the blinking problem until after service.  
He had personally observed the Veteran's blinking over the years.  
The Veteran did not seek treatment prior to his initial claim 
because he did not know he might be eligible for compensation.  
The Veteran further testified as to having either a magnetic 
resonance imaging (MRI) or computed tomography (CT) scan to 
evaluate the cause of his blinking.  He was not sure of which 
test he had but said it was with VA.  

The Veteran was afforded a VA neurology examination in October 
2008.  The examiner reported that the claims folder and medical 
records, to include the prior VA examination report was reviewed.  
The examiner included the results of an August 2000 VA CT scan of 
the brain that was interpreted as normal.  The diagnosis was 
blepharospasms.  The examiner stated that she was unable to 
resolve the issue of whether the current diagnosis was related to 
the Veteran's military service without resorting to speculation.  
She did not explain why this was so.  

The Board finds that the new evidence, related to the Veteran's 
eyes, is material.  It establishes that he has a current 
diagnosis of a chronic problem.  Blepharospasm is defined as an 
involuntary spasmodic contraction of the orbicularis oculi 
muscle.  It may occur in isolation or be associated with other 
dystonic contractions of facial, jaw, or neck muscles, usually 
initiated or aggravated by emotion, fatigue, or drugs.  STEDMAN'S 
MEDICAL DICTIONARY 212 (26th Ed., 1995).  This is in addition to 
the prior diagnosis of a congenital floppy disorder. 

The Veteran has provided testimony of continued symptomatology 
since service with M.J. also providing testimony of observed 
symptomatology since service.  He also told his vocational 
counselor that he believed his current eye problems were related 
to service.  The Veteran, and M.J., are competent to provide lay 
evidence of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Jandreau v. Nicholson 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  

In addition, the records from Dr. Reimer establish that the 
Veteran has had diagnoses of other eye-related conditions.  
However, those same diagnoses have not been repeated in the VA 
treatment records available at this time.  

In light of the Veteran's lay evidence and the other evidence 
added to the claims folder, the Board finds that new and material 
evidence has been received.  The evidence goes to previously 
unestablished facts, chronicity of symptomatology, and diagnoses 
of eye-related conditions that are not congenital in nature.  
Accordingly, the Veteran's claim for service connection for an 
eye disability is reopened.


ORDER

New and material sufficient to reopen a claim for service 
connection for an eye disability having been received, the appeal 
is granted to this extent.


REMAND

The Board notes that the November 2006 VA examiner commented that 
the Veteran had extensive work-ups in neurology and ophthalmology 
in an effort to determine the etiology of his blepharospasms.  
The October 2008 VA examiner included the results of a VA CT scan 
that was done in August 2000.  

As noted, the only VA records in the claims folder cover a period 
from June 2004 to September 2006.  It would appear that the 
records relating to the extensive work-up referenced by the VA 
examiner in November 2006 are not included in the claims folder.  
This is evidenced by the presence of August 2000 CT scan report 
as well as the fact that the VA records that are in the claims 
folder are routine visits for botox injections and do not reflect 
evaluation of the Veteran's blepharospasms.  Further, a June 2004 
VA entry noted that the Veteran had received serial botox 
injections for treatment, thus indicating that there must be 
additional earlier records of treatment.  On remand, the Veteran 
must be contacted and asked to provide the earliest date for VA 
treatment and the records must be obtained and associated with 
the claims folder.

The October 2008 VA examination report is inadequate in light of 
an opinion from the United States Court of Appeals for Veterans 
Claims (Court) in Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010).  An examiner cannot decline to provide an opinion solely 
on the basis that it would be speculation to do so.  Rather, the 
examiner must provide an explanation for why it would require 
speculation to provide the requested opinion.  A new examination 
is required both because of the opinion in Jones and the fact 
that additional VA records will be likely be added to the record 
that may have an impact on such an opinion.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim.  The AOJ 
should attempt to obtain and associate with 
the claims folder any medical records 
identified by the Veteran that are not 
already of record.  

In particular, the Veteran should be asked 
to provide all dates and locations for any 
VA treatment he has received since service.  

Even if the Veteran does not respond to the 
above request, it is clear that he has 
received ongoing VA treatment after 
September 2006 at the VA medical center 
(VAMC) in Ann Arbor, Michigan.  VA records 
from that time to the present should be 
obtained and associated with the claims 
folder.  

Further, there is a VA CT scan report dated 
in August 2000.  It is not apparent as to 
the origin of this report but it is likely 
that it was also from the VAMC in Ann 
Arbor.  The Veteran testified that he did 
not know he could obtain benefits prior to 
1999.  Unless additional development 
indicates that an earlier date is in order, 
a query for all VA records for the Veteran 
from that facility from 1999 to June 2004 
should be made.  

2.  Upon completion of the above-requested 
development, the Veteran should be afforded 
a VA examination by a physician with 
appropriate experience for the issue.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should be 
performed.  The results of such must be 
included in the examination report.

The examiner is requested to identify any 
and all eye-related disorders/diseases.  
The examiner should state whether any 
diagnosed condition is a congenital defect 
or a congenital disease.  (A defect by 
definition is not capable of improvement or 
worsening.)  The examiner is also requested 
to provide an opinion as to the medical 
probabilities that each diagnosed eye 
disorder is related to, or the result of 
the Veteran's period of military service.  
A complete rationale for each opinion 
expressed must be provided.

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examiner must provide an 
explanation for the basis of that 
determination.  See Jones v. Shinseki, 23 
Vet. App. 382, 390 (2010).  The Court 
stated in Jones that the phrase "without 
resort to speculation" (emphasis in 
original) should reflect the limitations of 
knowledge in the medical community at large 
and not those of a particular examiner.  
Jones, Id. at 390.

3.  The AOJ must ensure that the medical 
examination report and opinions comply with 
this remand and the questions presented in 
the request.  If the report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After undertaking any other development 
deemed appropriate the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the Veteran, 
and his representative, should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


